
	
		II
		111th CONGRESS
		2d Session
		S. 3696
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2010
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Fair Labor Standards Act with regard to
		  certain exemptions under that Act for direct care workers and to improve the
		  systems for the collection and reporting of data relating to the direct care
		  workforce, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Direct Care Workforce Empowerment
			 Act.
		2.FindingsCongress finds that—
			(1)direct care
			 workers are the linchpin of the Nation’s paid long-term care system, providing
			 essential care and daily living services to more than 13 million elderly and
			 disabled Americans;
			(2)the ability to
			 meet the Nation’s long-term care challenges depends largely on a strong, stable
			 direct care workforce;
			(3)over
			 2/3 of older adults will need some form of long-term care
			 at some point in their lives;
			(4)the United States
			 is experiencing a severe shortage of qualified direct care workers to provide
			 personal and long-term care and support services;
			(5)according to the Bureau of Labor
			 Statistics, direct care workforce occupations consist of nursing aides, home
			 health aides, and personal and home care aides;
			(6)direct care work
			 is demanding, working conditions are often difficult, and turnover is high
			 because of low pay, lack of access to health insurance and other benefits,
			 strenuous conditions, limited opportunities for advancement, inadequate
			 training, and lack of respect;
			(7)direct care workers are often underpaid,
			 with nearly 1 in 3 living near or below the poverty level, and more than 1 in 4
			 lacking health insurance;
			(8)the average annual income for direct care
			 workers is $17,000, and 40 percent of direct care workers live in households
			 that receive one or more public benefits such as food stamps or Medicaid;
			 and
			(9)States have management information systems
			 that are rarely set up to gather and report basic information about the direct
			 care workforce that could be used to assess changes and challenges to the
			 workforce.
			3.Limitation to
			 exemption under the Fair Labor Standards Act
			(a)Home Care
			 WorkersSection 13(a)(15) of
			 the Fair Labor Standards Act of 1938 (29 U.S.C. 213(a)(15)) is amended to read
			 as follows:
				
					(15)any employee employed on a casual basis in
				domestic service employment to provide babysitting services or any employee
				employed on a casual basis in domestic service employment to provide
				companionship services for individuals who (because of age, infirmity, or
				disability) are unable to care for themselves (as such terms are defined and
				delimited by regulations of the
				Secretary);
					.
			(b)DefinitionSection
			 3 of the Fair Labor Standards Act of 1938 (29 U.S.C. 203) is amended by adding
			 at the end the following:
				
					(z)The term casual basis means
				employment which is irregular or intermittent, and which is not performed by an
				individual whose vocation is the provision of babysitting or companionship
				services or an individual employed by an employer or agency other than the
				family or household using their services. Employment is not on a casual basis,
				whether performed for one or more family or household employers, if such
				employment for all such employers exceeds 20 hours per week in the
				aggregate.
					.
			4.Direct care
			 workforce data collection and monitoring
			(a)In
			 generalThe Secretary of
			 Health and Human Services shall establish a direct care workforce monitoring
			 program to—
				(1)facilitate the reporting of data by States
			 about the direct care workforce and the sharing of such data among States,
			 including tracking of best practices and cross-State comparisons;
				(2)enable the Centers
			 for Medicare & Medicaid Services to better collect data across all
			 long-term care settings for services financed through title XVIII or XIX of the
			 Social Security Act (Medicare or Medicaid, respectively);
				(3)enable the Centers for Medicare &
			 Medicaid Services (and any other agency designated by the Secretary) to provide
			 guidance to States concerning the adequacy and quality of the States’ reporting
			 of data, waiver and renewal applications, and any provisions of or
			 modifications to State plans regarding the direct care workforce, including by
			 revising any data reporting forms and systems to ensure uniform and consistent
			 State reporting; and
				(4)include, at a minium, the collection of
			 direct care workforce data (which may be based on payroll data, taking into
			 account services provided by agency or contract staff) on—
					(A)schedule (both location and hours);
					(B)turnover;
					(C)tenure;
					(D)wages;
					(E)benefits;
			 and
					(F)vacancies.
					(b)Advisory council
			 on direct care workforce
				(1)EstablishmentThe Secretary, in consultation with the
			 Secretary of the Labor, shall establish a National Advisory Council on the
			 Direct Care Workforce (referred to in this section as the
			 Council) that shall be composed members to be appointed by the
			 Secretary.
				(2)DutiesThe
			 Council shall consult with, advise, and make recommendations to the Secretary
			 with respect to the Secretary’s administration of the program established under
			 subsection (a).
				(3)Administrative
			 provisionsMembers of the Council shall serve a term no longer
			 than 5 years and be representative of diverse public and private sector
			 expertise and interests, including representation from individuals with unique
			 expertise on topics related to direct care services or the direct care
			 workforce (including at least 1 individual with experience in providing direct
			 care services in an institutional or facility based setting and 1 individual
			 with experience in providing such services in a home or community-based
			 setting), and from officials from the Department of Health and Human Services,
			 the Department of Labor, and others as the Secretary determines
			 appropriate.
				(c)ReportsNot
			 later than 3 years after the date of the enactment of this section, and
			 periodically thereafter, as determined by the Secretary, the Secretary shall
			 prepare and submit to the appropriate committees of Congress a report
			 that—
				(1)analyzes the
			 existing direct care workforce data infrastructure;
				(2)analyzes the
			 current and projected needs for the direct care workforce, including
			 information on turnover and retention of workers;
				(3)makes
			 recommendations for new or additional uniform data elements across regions and
			 States that is necessary to track supply, demand, and workforce shortages
			 related to the population served by direct care workers;
				(4)makes
			 recommendations for improvement in the competency, education, and training
			 standards for direct care workers; and
				(5)includes any other
			 topics requested by the Secretary.
				5.Direct care
			 worker recruitment, retention, and education grant program
			(a)Grants
			 authorized
				(1)In
			 generalThe Secretary of Health and Human Services shall award
			 grants to States and other eligible entities to improve the recruitment,
			 retention, and education of the direct care workforce.
				(2)Types of
			 grantsOf the amounts authorized under subsection (k), the
			 Secretary shall award grants as follows:
					(A)$100,000 for the
			 period of fiscal years 2011 through 2013 to each State to assist the State in
			 developing its State direct care workforce plan.
					(B)The remainder of
			 such amounts to States and other eligible entities on a competitive basis for
			 the purposes described in subsection (b).
					(b)Use of
			 fundsAn eligible entity receiving a grant under this subsection
			 (a)(2)(B) may use the grant to—
				(1)expand and upgrade
			 training programs and infrastructure for direct care workers;
				(2)implement or
			 improve systems for the monitoring of and collection of data relating to the
			 direct care workforce;
				(3)establish or
			 expand recruitment and retention programs for direct care workers, including
			 initiatives which improve the wages and benefits offered such workers;
			 and
				(4)develop or expand
			 programs that promote the role of direct care workers in new cost-effective
			 models of providing care to people with chronic health conditions,
			 disabilities, and other extended support needs, and include approaches such as
			 remote monitoring, wellness, and prevention.
				(c)Grant
			 periodThe Secretary may award grants under this section for
			 periods of not more than 3 years. The Secretary may extend the period of a
			 grant under this section. Each such extension shall be for a period of not more
			 than 3 years.
			(d)Application
				(1)In
			 generalTo apply for a grant under this section, an eligible
			 entity shall submit an application to the Secretary in such form, in such
			 manner, and containing such information as the Secretary may require.
				(2)ContentsAt
			 a minimum, the Secretary shall require each such application to outline how the
			 eligible entity will establish baseline measures and benchmarks that meet the
			 Secretary’s requirements to evaluate program outcomes.
				(e)Uniform baseline
			 measuresThe Secretary shall require each grantee to establish
			 uniform baseline measures in order to properly evaluate the impact of the work
			 performed by the grantee under this section.
			(f)Supplement, not
			 supplantAmounts provided to
			 an eligible entity under this section shall be used to supplement and not
			 supplant other Federal, State, and local public funds expended to improve the
			 recruitment, retention, and education of the direct care workforce.
			(g)Termination
			 authorityThe Secretary may terminate selection of a grantee
			 under this section for good cause. Such good cause shall include a
			 determination that the grantee—
				(1)has
			 misappropriated funds provided under this section; or
				(2)has failed to make
			 adequate progress toward accomplishing any goal set by the Secretary or
			 included in the grantee’s application.
				(h)DefinitionsIn
			 this section—
				(1)the term eligible entity means
			 a State or political subdivision of a State or any organization that is
			 committed to accomplishing tasks set forth in subsection (b), whether in
			 cooperation with a State, on its own initiative, or in partnership with any
			 other organization; and
				(2)the term direct care worker
			 means a worker (including a nursing aide, home health aide, or personal and
			 home care aide) who provides care and personal assistance to people who are
			 elderly, infirm, or living with a disability.
				(i)Reports and
			 auditsEach eligible entity receiving a grant under this section
			 shall submit to the Secretary of Health and Human Services a report of the
			 activities carried out with grant funds. The Secretary may conduct periodic
			 audits and request periodic spending reports of States receiving grants under
			 this section.
			(j)ReportNot
			 later than 3 years after the date of making initial grants under this section,
			 the Secretary shall prepare and submit to Congress a report that describes the
			 effectiveness of the grants awarded under this section in achieving specific
			 State goals, including the effectiveness of the programs funded by grants in
			 reducing turnover rates in the direct care workforce.
			(k)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of Health and Human Services $25,000,000 for each of fiscal years
			 2011 through 2016, to carry out this section.
			
